Citation Nr: 0940861	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for benign prostatic 
hypetrtrophy (BPH), claimed as a prostate condition, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Navy 
from September 1953 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating by the Manila, 
Republic of the Philippines, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to service connection for a prostate 
condition.  The May 2007 decision was a reconsideration of a 
November 2006 decision which also denied entitlement to the 
benefit sought.

The Veteran was scheduled for a July 2008 hearing before a 
Veterans Law Judge, but in May 2008 correspondence he 
withdrew his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist in substantiating a claim for benefits 
includes assisting the Veteran in the procurement of 
pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Here, a VA examiner noted at a September 2008 examination 
that the Veteran was diagnosed with BPH, and stated "refer 
to [diabetes mellitus] clinic [outpatient treatment] notes."  
A second VA examiner reported that the Veteran visits the 
diabetes clinic every six months.

The file does not indicate that the RO made any attempt to 
obtain complete VA treatment records from the treating VA 
diabetes clinic.  It appears older records from California 
were sought, but the current, and potentially relevant, 
treatment records were not.  A remand is required in order to 
obtain these records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Obtain complete treatment records from 
all treating VA facilities identified in 
the record or by the Veteran, to include 
the diabetes clinic in the Philippines.  
Records which may have been retired to 
storage must be recalled.  If any records 
are no longer available, such must be 
certified in writing.

2.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If any benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



